Citation Nr: 1746879	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  10-44 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bronchitis (also claimed as a breathing condition).  

2.  Entitlement to service connection for residuals of malaria.

3.  Entitlement to service connection for joint pain due to exposure to Agent Orange or secondary to a service-connected back disability.

4.  Entitlement to service connection for skin rash, to include as due to Agent Orange.

5.  Entitlement to service connection for shrapnel wound, right lip, right knee and right hand.

6.  Whether reductions of the disability rating for service-connected bilateral hearing loss from 30 percent to 20 percent and from 20 percent to 10 percent were proper.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from October 1965 to October 1968, including service in the Republic of Vietnam from June 1967 to June 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO in May 2017.  

As certified to the Board, the claim of service connection for shrapnel wound right hip, right knee and right hand, has been recharacterized to include the lip and not the right hip.  In a June 2010 statement and July 2010 Report of Contact, the Veteran clarified that he intended to claim the lip and not the hip.  He reiterated this assertion at the Board hearing.  Board Hr'g Tr. 3.  

Also on appeal is a January 2013 rating decision reducing the disability rating of hearing loss from 20 percent to 10 percent effective January 4, 2012.  The Veteran filed a notice of disagreement (NOD) in April 2013.  A second rating decision, issued in January 2014, reduced the disability rating of hearing loss from 20 percent to 10 percent effective December 20, 2013.  This issue is currently on appeal before the Board pursuant to 38 C.F.R. § 19.9(c) for the limited purpose of remanding for a statement of the case (SOC).  

The issue of the propriety of the reduction in disability ratings for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the Board hearing, which was prior to the promulgation of a decision in the appeal, the Veteran informed the Board that a withdrawal of the appeal concerning the issue of service connection for bronchitis is requested.

2.  The Veteran did not have malaria during service (or within 1 year of service) and the post-service evidence contains no indication of symptoms related to malaria.  

3.  The Veteran described joint pain involving his back and lower extremities, which are already service-connected.  

4.  The Veteran had treatment for skin complaints during service of the head and face, and those symptoms have recurred since service.  

5.  The Veteran has shrapnel wounds of the right lip, right knee, and right hand, to include retained foreign bodies, resulting from combat operations in Vietnam.  




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the have been met as to the issue of service connection for bronchitis.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


2.  A current condition, currently manifested by malaria, was not incurred in service.  38 U.S.C.A. §§ 1110, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

3.  The criteria to establish service connection for joint pain, to include as secondary to a service-connected back disability, are not met as the symptoms are already service-connected.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310, (2016).

4.  A skin condition of the head and face, manifested by actinic keratosis, seborrheic dermatitis, seborrheic keratosis, and squamous cell carcinoma, was incurred in service.  38 U.S.C.A. §§ 1110, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, (2016).

5.  Shrapnel wounds of the right lip, right knee, and right hand, to include retained foreign bodies, were incurred in service.  38 U.S.C.A. §§ 1110, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Withdrawal

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran withdrew his appeal at the Board hearing as it concerns the issue of service connection for bronchitis.  Hence, there remain no allegations of errors of fact or law for appellate consideration with regard to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to that issue, and it is dismissed.

II.  Service Connection

A.  Applicable Law

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310.

B.  Discussion

1.  Malaria

The Veteran contends that service connection is warranted for malaria.  After careful consideration of the record, the Board finds that service connection for malaria is not warranted.  

The Veteran served in the Republic of Vietnam during the Vietnam era.  However, he is not shown to have contracted malaria during service.  Rather, the service treatment records (STRs) show that he was treated in December 1967, at which time he was in Vietnam, for complaints of chills and weakness, nausea, malaise, and aching.  Malaria smears were taken, but were negative.  The diagnosis was bronchitis and flu syndrome.  A June 1968 Malaria Debriefing form shows that he had been taking his antimalarial tablets during service in Vietnam, and intended to continue doing so for the prescribed time following service in Vietnam.  

Thus, the STRs show that he did not have malaria during service.  Although the Veteran maintains that he had malaria during service, the STRs are considered more probative as they affirmatively show that he did not have malaria.  His statements are otherwise not considered competent evidence of malaria as that condition is shown to require laboratory testing to confirm.  See Fountain v. McDonald, 27 Vet. App. 258, 274-75 (2015).  There is no indication of malaria within one year of service.  Thus, service connection cannot granted, to include on a presumptive basis for a tropical disease incurred during service.  See 38 C.F.R. §§ 3.307(a)(4), 3.309(b).  

Even if he had malaria during service, there is no indication of residuals resulting from that infection.  He wrote in a December 2008 statement that the condition reoccurred once since service, and he usually got the flu/high fever every year as well.  However, it is not considered within the competence of a lay person to determine if any such specific symptoms are related to a complex medical condition such as malaria because, as indicated, it is shown to be a condition requiring specific laboratory testing.  See Fountain, 27 Vet. App. at 274-75.  Moreover, the Veteran himself testified at the May 2017 Board hearing that he has not had any problems with it.  Board Hr'g Tr. 3.  Consistent with his Board hearing testimony, the VA medical records contain no indication of symptoms associated with malaria.  Absent any current condition associated with malaria, service connection could not be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Because he did not have malaria during service (or within 1 year of service) and because the post-service evidence contains no indication of symptoms related to malaria, even after resolving all reasonable doubt in the Veteran's favor where possible, the evidence is not in equipoise all material elements of the claim.  Therefore, the appeal is denied.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287.

2.  Joint Pain

The Veteran next contends that he has joint pain related to Agent Orange exposure or secondary to a service-connected back disability.  The Board finds that service connection for joint pain should be dismissed because the Veteran is claiming symptoms that are already service-connected.  

At his Board hearing, the Veteran testified that he has joint pain that derives from his back or Agent Orange exposure.  The Veteran described his pain as being "like nerve damage or something" because "[s]ometimes my leg will even kick out from under me or just, you know, a pinched nerve."  Board Hr'g Tr. 7.  He identified a letter from his private doctor who described "injuries to the lower back which is causing pain for my legs."  Board Hr'g Tr. 6.  

This letter, from February 2014, was written by a consulting VA neurologist .  In the letter, the neurologist explained that the Veteran continued to  have "a number of neurologic symptoms directly related to the significant degenerative disc, bone and joint disease of the lumbosacral spine," including pain in the low back and right lower extremity, including the hip, thigh, knee and calf.  

It was explained to the Veteran at the Board hearing that he is already service-connected for a low back condition, plus secondary symptoms in his legs.  Board Hr'g Tr. 8.  The undersigned invited him to file an increased rating claim for those disabilities if he wished to do so.  At present, such a claim is outside the scope of this appeal.  

Because the joint pain identified by the Veteran is already service-connected, the claim should be dismissed.  

The remaining evidence includes a January 2009 VA medical record referring to pain in his right shoulder.  This is indicated as a workplace injury.  The Veteran also underwent a work-up at VA beginning in October 2013 for painless tingling symptoms in the right upper extremity.  This was attributed, beginning in February 2014, to a cervical spine condition.  In connection with his current claim, the Veteran has not described right shoulder pain or right upper extremity tingling.  Thus, they are not included within the scope of this appeal.  See Brokowski, 23 Vet. App. at 86-88; Clemons, 23 Vet. App. 1.  He may file a claim for those conditions if he wishes to do so.  

3.  Skin Rash

The Veteran next contends that he has had an ongoing skin condition involving his scalp and face since service.  See Board Hr'g Tr. 13-15.  After careful consideration of the record, the Board finds that service connection is warranted.  

As he testified, the STRs show treatment for skin complaints in October 1967 and November 1967.  His current medical records show diagnoses of actinic keratosis ("AK"), seborrheic dermatitis ("SD"), and seborrheic keratoses ("SK").  He was also treated in January 2015 for squamous cell carcinoma of the left side of the nose.  

The Veteran's testimony that these symptoms began during service and have recurred since then is competent and credible.  See Fountain, 27 Vet. App. at 274-75.  

Accordingly, all material elements of the claim are in equipoise, and the claim is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009).  

4.  Shrapnel Wounds

The Veteran contends that he has shrapnel wounds of the right lip, knee, and hand resulting from an explosion during combat operations in Vietnam.  Board Hr'g Tr. 4.  A mortar round fell on the barracks outside of which the Veteran was sitting.  Board Hr'g Tr. 4.  He did not know he had been hit with shrapnel because he had been scraped by gravel.  Board Hr'g Tr. 4.  The Board finds that service connection for shrapnel wounds is warranted.  The Veteran's testimony is considered competent and credible evidence of the events described.  Moreover, the medical records, including private (non-VA) X-rays from June 2008, show metallic foreign bodies in the soft tissues of the right hand; right knee; and lip.  In light of the foregoing, after resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted, and the claim is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).  


ORDER

The appeal regarding the issue of service connection for bronchitis is dismissed.

Service connection for malaria is denied.  

The claim of service connection for joint pain is dismissed.  

Service connection for a skin condition of the head and face, manifested by actinic keratosis, seborrheic dermatitis, seborrheic keratosis, and squamous cell carcinoma, is granted.  

Service connection for shrapnel wounds of the right lip, right knee, and right hand, to include retained foreign bodies, is granted.  


REMAND

The issue of whether reductions in the disability ratings for bilateral hearing loss from 30 percent to 20 percent and from 20 percent to 10 percent were proper must be remanded for issuance of an SOC.  The RO first issued a rating decision in January 2013 reducing the disability rating for hearing loss from 30 percent to 20 percent  The Veteran, in April 2014, filed a statement requesting reconsideration of this decision.  His statement is consistent with a notice of disagreement (NOD).  See 38 C.F.R. § 20.201 (as in effect prior to March 24, 2015).  An SOC was not issued.  Rather, the RO issued a second rating decision in January 2014 effectuating a second reduction from 20 percent to 10 percent.  Under such circumstances, the Board shall remand this claim to the AOJ with instructions to prepare and issue an SOC.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also 38 C.F.R. § 20.201 (in effect prior to March 24, 2015).  

Accordingly, the case is REMANDED for the following action:

Issue the Veteran an SOC with respect to the issue of whether reductions in the disability ratings for service-connected bilateral hearing loss from 30 percent to 20 percent and from 20 percent to 10 percent were proper.  This issuance should include notification of the need to timely file a substantive appeal to perfect an appeal on the issue.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


